Case 0:19-cv-60338-UU Document 9 Entered on FLSD Docket 02/20/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              CASE NO :19-60338-CV-UNGARO

LAUREL KW IATKOW SM ,
          Plaintiff,


M ITCHELL TRAN SPORT,1N C.,et a1.,
            Defendants.



       ORDER SETTIN G INITIAL PLANNING AND SCHEDULING CONFERENCE


         THIS CAUSE ishereby setting foran lnitialPlnnning and Scheduling Conferencebefore

   theHonorabliUrsulaUngaro,attheUnited StatesCourthouse,400N .M iam iAvenue,12thFloor,

   Courtroom 4,M iam i,Florida,on M ARCH 29,2019 at10:00A.M .

         CounselforthePlaintiffts)isinstructed to providecopiesofthisorderto a11counselof
   recordandtoany unrèpresentedpartiesthathaveappeared inthecase. PursuanttoFed.R.CiV.P.

   26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
   discoveryplan;thereafter,thepartiesareto fileand serveaJointPlarming and Scheduling Report,

   togetherwithaproposedSchedulingOrder,andan attachedservicelistincludingtheparties'nnm es,

   phonenumbersand facsim ile numbers.Thereportand proposed orderm ustbe sled by M ARCH

   15,2019 andm ustrecitethe following:

                A plain statem entofthenatureoftheclaim and any counterclaim s,cross-claim s,or
                third-party èlaim,including the am ountof dnm ages claimed and any otherrelief
                sought.

                A briefsum mary ofthefactswhich areuncontested orwhich can bestipulated to
                withoutdiscovery.

                A briefsum mary oftheissuesaspresently known.
Case 0:19-cv-60338-UU Document 9 Entered on FLSD Docket 02/20/2019 Page 2 of 3



               W hetherdiscovery should beconducted in phasesorlim ited toparticularissues.

               A detailed scheduleofdiscovery foreach party,

        6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otionsand to completediscovery.

        7.     Proposed approximatedatesforfinalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
        9.
         .     A listofa11pendingmotions,whethereachm otionisllripe''forreview,thedateeach
               motionbecam eripe,andasumm ary oftheparties'respectivepositionswithrespect
               to each ripem otion.

        10.    Anyuniquelegalorfactualaspectsofthecaserequiringspecialconsiderationbythe
               Court.

        11.    Any potentialneed forreferencesto a specialmasterorm agistrate.

               The statusand likelihood ofsettlem ent.
                                  .




               SuchothermattersasarerequiredbyLocalRule 16.1(B)andasmayaidtheCourt
               in setting the case forstam sorpretrialconference and in the fairand expeditious
               adm inistration and disposition ofthisaction.

                                   SERVICE OF PROCESS
         N otw ithstanding the provisions of FederalR ule ofC ivilProcedure 4,the Plaintiff is
  ordered to serve and file returns ofservice on aIlD efendants prom ptly and atleastno later
  than 14 dayspriorto thePlanning and Scheduling Conference. In the eventany Defendant
  rem ains unserved by thatdate,Plaintiffm ustincludein theJointPlanning and Scheduling
  R eporta detailed explanation sufficientto show good cause f:r the failure to effectservice.
  IfPlaintifffailstoprovideasufficientexplanation,theunserved Defendantw illbedism issed
  from theaction withoutfurthernotice.

                      ELECTRONICALLY STORED INFORM ATIO N
        Ifthepartiesanticipatethatelectronicallystoredinformation(''ESI'')willberelevanttothe
  parties'claims and defenses,they m ust engage in discussions and anive at a plan,which is
  proportionalandreasonableinrelationtothenatureandcom plexityofthecase,forthepreservation,
  identiscation,andproductionofESI.Theplanshallbeseparately subm ittedtotheCourtatthetim e
  offiling theproposed Scheduling OrderforCourtapproval.
          In form ulating aplan,thepartiesshallinclude,ifnecessary to thecase,theirstipulation

                                               2
Case 0:19-cv-60338-UU Document 9 Entered on FLSD Docket 02/20/2019 Page 3 of 3


 regarding the specification ofthe form atsin which docum entsare to be produced,the m etadata
 fields,ifany,thatwillberequested,them ethodsbywhich responsivedocum entswillbeidentified,
 theproceduresthey willemployto protectclaim sofprivilege,and otherrequirements,conditions
 orprovisionsthatthepartiesbelievearenecessaryto facilitateand expediteESIdocum entdiscovery.

        W ithrespecttoinitialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
 discovery plan.Thepartiesmustcertify intheJointSchedulingReportthatsuch disclosureshave

 beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurels)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthantifteen(15)dayspriortothelnitialPlnnning
 andSchedulingConferenceandmustincludeafullexplmlation ofthebasisfortheobjections.
        ln theeventthatm otionsarependingbeforetheCourtatthetim eoftheConference,the

 parties shallbeprepared to argue,atthe Court's discretion,the m eritsofsuch m otions.

        ln the event the Court issues a Scheduling O rder prior to the lnitial Planning and

 Scheduling C onference based on the inform ation provided by the parties in their Joint

 Planning and SchedulingR eport,theCourtw illnotify the partiesw hethertheC onferencew ill

 be canceled.

        DONEANDORDEREDthis /U dayofFebruary,2019atMiami,Florida.
                                            U R SU LA UN G A R O
                                            U N ITED STA TES D IST      CT JUD G E

 cc:a1lcounselofrecord




                                              3
